Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct typographical errors in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) An apparatus for tracking patient recovery following an orthopedic procedure, the apparatus comprising: 
(a) a physical sensor configured to automatically collect from the patient pre-procedural and post-procedural walking parameters, including steps taken; 
(b) a user interface device configured to temporally allow the patient to electronically communicate their pre-procedural and post-procedural pain level; 
(c) an electronic medical record (EMR) data repository, including EMR data for the patient undergoing the orthopedic procedure; 
(d) a database in electronic communication with the physical sensor and the EMR data repository, the database including: 
(i) patient demographic data obtained from the EMR data repository, 

(iii) pre-procedural walking parameters, including steps taken, the pre-procedural walking parameters being obtained from the physical sensor, and 
(iv) the orthopedic procedure that the patient is undergoing; 
(e) a predictive model of the patient's post-procedural state for the orthopedic procedure, the predictive model using machine learning and being trained using training data sets, 
(f) a statistical computing engine in communication with the user interface device and the database, and configured to use the items (i)-(iv) of the database and the pre-procedural pain level data collected by the user interface device to implement the predictive model of the patient's post-procedural state for the orthopedic procedure, the predictive model creating: 
(i) a temporal trendline of post-procedural walking parameters, including steps taken, and 
(ii) a temporal trendline of post-procedural pain level; and 
(g) a processor including a comparator configured to compare the patient's actual post-procedural state to the predictive model of the patient's post-procedural state, the processor being in 2Application No.: 16/033,806 Reply to Office Action dated October 6, 2021 electronic communication with the statistical computing engine, the physical sensor and the user interface device, the comparator of the processor:
(i) temporally comparing the post-procedural walking parameters, including steps taken, to the temporal trendline of post-procedural walking parameters, including steps taken, 
(ii) temporally comparing the post-procedural pain level to the temporal trendline of post- procedural pain level, and 
(iii) outputting the results of the comparison.

(a) automatically collecting from the patient pre-procedural and post-procedural walking parameters, including steps taken, using a physical sensor; 3Application No.: 16/033,806 Reply to Office Action dated October 6, 2021 
(b) electronically communicating the patient's pre-procedural and post-procedural pain level in a temporal manner to a statistical computing engine via a user interface device; 
(c) maintaining in a database that is in electronic communication with the physical sensor and the EMR data repository: 
(i) patient demographic data obtained from the EMR data repository, 
(ii) comorbidities, 
(iii) pre-procedural walking parameters, including steps taken, the pre-procedural walking parameters being obtained from the physical sensor, and
(iv) the orthopedic procedure that the patient is undergoing; 
(d) training a predictive model of the patient's post-procedural state for the orthopedic procedure using machine learning and training data sets; 
(e) using the statistical computing engine that is in communication with the user interface device and the database, and which is configured to use the items (i)-(iv) of the database and the pre-procedural pain level data collected by the user interface device to implement the predictive model of the patient's post-procedural state for the orthopedic procedure, the predictive model creating: 

(ii) a temporal trendline of post-procedural pain level; and 
(f) comparing, using a processor having a comparator, the patient's actual post-procedural state to the predictive model of the patient's post-procedural state, the processor being in electronic communication with the statistical computing engine, the physical sensor and the user interface device, the comparator of the processor: 
(i) temporally comparing the post-procedural walking parameters, including steps taken, to the temporal trendline of post-procedural walking parameters, including steps taken, 
(ii) temporally comparing the post-procedural pain level to the temporal trendline of post- procedural pain level, and 
(iii) outputting the results of the comparison.

Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the previous grounds of rejection under 35 U.S.C. §101, Examiner notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance, the current amendments to the claims are not directed to an abstract idea through analysis of Step 2A.  When looking at the claims, the claim limitations recite elements that are directed to an abstract idea, but the combination of additional elements when considered as a whole are 
The primary reason for the allowance of the claims of the instant application is the inclusion of training a predictive model and applying patient demographic data, comorbidities, and steps taken pre-procedure from a sensor to create a temporal trendline of post-procedural walking parameters and pain level and comparing to actual post-procedural patient state as in Claims 1 and 7, which distinguish over the prior art.
O’Connor (US Application 2019/0147128 A1) teaches a knee score for a knee surgery based on a machine learning model generated using historical data to predict outcome of a knee surgery for a patient taking into account pain level and step count from a sensor but does not teach generating a trendline of steps and a trendline of pain level from a predictive model and comparing the output to actual results.

The dependent claims 2-6 and 8-12 are allowed because they depend on claims that are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626